SUMMARY ORDER

In 1999 Plaintiff Gajinder Singh, pro se, received a letter from the New York City Board of Education (“BOE”) requesting that he report for an interview for the position of school secretary. Singh, then 63 years of age, arrived along with two other candidates for the position. Although he waited for hours, he was never interviewed; he was told to fill out an application and that he would receive a telephone call. The BOE never contacted Singh and ultimately hired the two other candidates, one age 54 and the other age 50.
Believing that he was discriminated against on the basis of his age, Singh complained to the Equal Employment Opportunity Commission (“EEOC”), which was unable to conclude that Singh had established a violation of the Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. §§ 621-634 (2000). Singh nevertheless filed a claim in September 2000 in the United States District Court for the Eastern District of New York (Amon,./.).
Based on the recommendation of the magistrate judge, the district court grant*688ed summary judgment in favor of the BOE, ruling that Singh had failed to allege facts that established a prima facie case for discrimination under the ADEA. Moreover, the district court noted that the BOE had established a legitimate nondiscriminatory reason for not hiring Singh as a legal secretary — that Singh had not passed the licensing examination required for the position. We see no error in either of these rulings by the district court.
For substantially the same reasons as those stated by the district court, Singh’s appeal from the judgment of the district court is hereby AFFIRMED.